John D. Bennett, S.
In this proceeding for advice and direction as to the propriety, price and manner of sale of the real property described in the petition, Elrena Schoelles, by answer, has requested this court to direct distribution to her of the proceeds of the sale as part of her distributive share in this estate. Without consideration of the merits, and without prejudice to Elrena Schoelles commencing a proper proceeding for this relief, the court in its discretion denies her request at this time. Such an application by way of an answer in this proceeding under section 215 of the Surrogate’s Court Act may tend to confuse issues and to delay the orderly process of disposing of the real property, pursuant to the provisions of section 215.
No order need be settled hereon unless one of the parties so desires, in which event said order shall be settled on five days’ notice, with three additional days if service is made by mail.